 

Bank of South Carolina Corporation 10-K [bksc-10k_123115.htm]

 

Exhibit 10.9

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 



  STATE OF SOUTH CAROLINA     COUNTY OF CHARLESTON  

 


This Assignment and Assumption of Lease (the “Assignment”), dated as of April
14, 2015 (the “Effective Date”), is by and between HIGHWAY 78 FRONTAGE TRACTS,
LLC (“Assignor”), and SUNSET SOUTHSTAR, LLC (“Assignee”).

 

WHEREAS, Assignor is presently the holder of the lessor’s interest under the
lease, (the “Lease”) listed on Exhibit A attached hereto and by this reference
incorporated herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1. Assignment. As of the Effective Date, Assignor hereby assigns, conveys,
transfers and sets over unto Assignee all of Assignor’s right, title and
interest in, to and under the Lease, including, without limitation, all of
Assignor’s right, title and interest in and to security, cleaning or other
deposits and in and to any claims for rent, arrears rent or any other claims
arising under the Lease against any lessee thereunder, subject to the rights of
the lessees under the Lease.

 

2. Assumption. Assignee hereby assumes and agrees to pay all sums, and perform,
fulfill and comply with all covenants and obligations, which are to be paid,
performed, fulfilled and complied with by the lessor under the Lease, from and
after the Effective Date.

 

3. Assignee’s Indemnification of Assignor. Assignee shall and does hereby
indemnify Assignor against, and agrees to hold Assignor harmless of and from,
all liabilities, obligations, actions, suits, proceedings or claims, and all
losses, costs and expenses, including but not limited to reasonable attorneys’
fees, arising as a result of any act, omission or obligation of Assignee arising
or accruing with respect to the Lease and occurring or alleged to have occurred
after the Effective Date.

 

4. Assignor’s Indemnification of Assignee. Assignor shall and does hereby
indemnify Assignee against, and agrees to hold Assignee harmless of and from,
all liabilities, obligations, actions, suits, proceedings or claims, and all
losses, costs and expenses, including but not limited to reasonable attorneys’
fees, arising as a result of any act, omission or obligation of Assignor arising
or accruing with respect to the Lease and occurring or alleged to have occurred
on or prior to the Effective Date.

 





 

 







 

5. Binding Effect. This Assignment shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

 

6. Counterparts. The parties agree that this Assignment may be executed by the
parties in one or more counterparts and each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 



 

 

  

[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION OF LEASE]

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date set forth above.







  WITNESSES: Assignor:           Highway 78 Frontage Tracts, LLC            
By:  Weber USA Corporation, its sole member    [ex10-9001.jpg]             By: 
 [ex10-9002.jpg]    [ex10-9003.jpg]     Eric Meyer, President        

 





  STATE OF SOUTH CAROLINA           Acknowledgment     COUNTY OF
 [ex10-9004.jpg]    





 

I, a Notary Public for South Carolina, do hereby certify that Eric Meyer, as
President of Weber USA Corporation, sole member of Highway 78 Frontage Tracts,
LLC, personally appeared before me this day and acknowledged the due execution
of the foregoing instrument.

 



  Witness my hand and official seal this the 13th day of April , 2015.          
         [ex10-9006.jpg]         Notary Public for South Carolina              
My Commission Expires:           1/31/2024        



 









 

 

 

[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION OF LEASE]

  



  WITNESSES: Assignee:           Sunset Southstar, LLC           By:
[ex10-9008.jpg]    [ex10-9007.jpg]   Name: E. Blanton Hamilton, Jr.       Its:
Manager            [ex10-90011.jpg]      

 

  STATE OF SOUTH CAROLINA           Acknowledgment     COUNTY OF MECKLENBURG    
       







I, a Notary Public for North Carolina, do hereby certify that E. Blanton
Hamilton, Jr. as Manager of Sunset Southstar, LLC, personally appeared before me
this day and acknowledged the due execution of the foregoing instrument.

 

  Witness my hand and official seal this the 9th day of April , 2015.          
 



       [ex10-90013.jpg]         Notary Public for North Carolina   My Commission
Expires:           June 17, 2017        



 



 

 

 

EXHIBIT A



TO 

ASSIGNMENT AND ASSUMPTION OF LEASE

 





  Lease Agreement by and between Weber USA Corporation, as agent for and sole
member of Highway 78 Frontage Tracts, LLC, as Landlord, and The Bank of South
Carolina, as Tenant, dated January 28, 2014

 



 

 

 



EXHIBIT B
TO



ASSIGNMENT AND ASSUMPTION OF LEASE

 

Property Description

 

All those certain pieces, parcels or lots of land, being shown as “NEW TRACT
A-l-1” and “NEW TRACT A-1 -2” on that certain Plat prepared for Highway 78
Frontage Tracts, LLC by HLA Inc., dated April 25,2014 and recorded June 16,2014
in Book L14, Page 261 of the Charleston County RMC.

 



 

